Decree reversed on the law and on the facts, and the will construed to devise the residuary estate to the testator’s three sisters, Elizabeth More, Josephine Heitman and Minnie Ridgeway, in equal parts, and to constitute the cross petitioner, Elizabeth More, executrix under said Will and entitling her to Letters Testamentary, with costs to all parties appearing and filing briefs, payable out of the estate. Breitel, McNally and Bastow, JJ., concur in Per Curiam opinion; Botein, P. J., and Valente, J., dissent and vote to affirm. Settle order on notice.